Citation Nr: 1814715	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-29 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for pseudo folliculitis barbae (PFB).

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from December 1978 to December 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2015 a Travel Board hearing was held before the undersigned; a transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Initially, the Veteran's medical records in the claims file have not been updated since December 2015; available records (and his testimony) indicate that he receives ongoing treatment for what he considers to be symptoms of a TBI and PFB.  Updated records of his VA evaluations and treatment for the disabilities at issue may contain pertinent information, are constructively of the record, and must be secured.

Furthermore, these claims have been denied essentially on the basis that although service treatment records (STRs) show related complaints/event, the claimed current related disability is not shown.  The Veteran's STRs show that in July 1979 he was found to have a laceration over the right eyebrow after being assaulted, received three stitches.  November 1979, September 1980, December 1980, and June 1981 STRs show he was seen for treatment of PFB, and a 1981 examination report notes related findings.  

At the October 2015 Travel Board hearing the Veteran testified he receives VA treatment for PFB.  He identified headaches, forgetfulness, and disorientation as symptoms he attributed to head injury/TBI in service.  In light of the foregoing,  a remand to obtain all outstanding related treatment records and for an examination that encompasses consideration of all evidence (including the Veteran's testimony and up-to date treatment records) is necessary.

Accordingly, the case is REMANDED for the following :

1.  The AOJ should ask the Veteran to identify all providers of evaluations and treatment he received for his PFB and residuals of a head injury/TBI (records of which are outstanding), and to submit authorizations for VA to secure records of such evaluations and treatment from any private providers identified.  The AOJ should secure for the record complete clinical records of the evaluations and treatment for all providers identified, to specifically include up-to-date (since December 2015) records of all pertinent VA treatment.

2.  The AOJ should then arrange for a dermatological examination of the Veteran to ascertain the presence and etiology of his claimed his PFB.  Upon review of the record (to specifically include this remand and all observations made above and updated treatment records) and examination of the Veteran, the examiner should offer  opinions that respond to the following:

(a)  Does the Veteran have a diagnosis of PFB.  Any response that he does not must be reconciled with any records showing he has received treatment for such disability during the pendency of the instant claim.  

(b)  Please identify the likely etiology for any PFB diagnosed.  Specifically is it at least as likely as not (i.e. a 50% probability or greater) that it is related to the Veteran's service (to include complaints and treatment for PFB therein)?  If not, identify the etiology considered more likely and explain why that is so.

The examiner must include rationale for all opinions, citing to supporting factual data and/or medical literature, as deemed appropriate.  

3.  The AOJ should also arrange for the Veteran to be examined by an appropriate physician to determine whether he has any residuals of his documented head injury (claimed as TBI) in service.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examination should include interview of the Veteran to ascertain the nature of all current complaints and symptoms he attributes to the head injury in service.  Based on review of the record (to include the submissions by the Veteran), and interview and examination of the Veteran, the consulting physician should provide responses to the following:  

Please identify all pathology, manifestations, and functional impairment found on examination that are (or could be) related to the documented head injury/TBI in service.  If no such disability is found, please comment specifically on what became of the eyebrow laceration stitched in service.  ]

The examiner must explain the rationale for all opinions.  The rationale must reflect consideration of the Veteran's lay reports, including as noted above, of current manifestations he considers to be related to the head injury in service.   

4.  The AOJ should then review the record, and readjudicate these claims.  If either remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

